Title: To George Washington from John Montour, 27 May 1782
From: Montour, John
To: Washington, George


                        
                            Sir
                            May 27th 1782
                        
                        Having the Mortification to hold the Commission of a Captain in the Army of the United States, without the
                            Power of Rendering any Services to my Country where I am now posted; I have obtained Brigadier General Irvines Permission
                            to wait on your Excellency to solicit your Commands to Serve where you think I may be Useful. Your Excellencys Knowledge
                            of me and Inclination to promote my Interest, induces me to request the Honor of serving under your Eye, where I may have
                            the Opportunity to recommend my self to your Confidence & Esteem—Being destitute of Money and Cloaths, I pray
                            your Excellencys Warrant for the Pay and Cloathing due to me. I have the Honor to be with most perfect Devotion to your
                            Commands, Your Excellencys most Obt Humle Servant
                        
                            John Montour
                            Capt. A.U.S.

                        
                    